EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kurt James on 7/7/2021.
The application has been amended as follows: 
Claim 23 is amended to change “a liner as set forth in claim 1,” to –a liner as set forth in claim 17--. 
Claim 24, lines 31-34, there are four instances of “longitudinal edge” and in each instance “longitudinal edge” is replaced with –side--.  Therefore each instance of “the first longitudinal edge margin” and “the second longitudinal edge margin” is changed to -–the first side margin— and –-the second side margin— respectively. 
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 5/17/2021, with respect to all previous rejections have been fully considered and are persuasive.  All previous rejections have been withdrawn. 
Allowable Subject Matter
Claims 1, 3, 5, 7, 10-18 and 23-24 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to anticipate, teach, suggest or otherwise render obvious each and every element of the claims. Independent claim 1 discloses a liner including, inter alia, the middle portion being configured so that the middle portion can stretch from a first diameter to a larger second diameter without decreasing the width of the overlap portion. 
Smith [US2005/0028881, previously cited] discloses a liner with an overlapped portion, however when the liner is stretched form a first diameter to a larger second diameter the middle portion is designed to slip so that the width of the middle portion decreases. 
Claim 1 is allowable as the prior art does not a middle portion being configured so that the middle portion can stretch from a first diameter to a larger second diameter without decreasing the width of the overlap portion that is in combination with the other requirements of the claim. Claims 3, 5, 7, and 10-18 depend from an allowable base claim, and are allowable for the same reasons as the base claim.  Claim 23 requires all the structure of the article in allowable claim 17.  Claim 23 is therefore also allowable as it requires all the allowable subject matter of claim 17.  Claim 24 is directed toward a liner including, inter alia, a middle portion comprising a sheet having first and second side margins and a width extending between the side margins, and wherein a seam is constructed to join the first and second side margins and hold the first and second side margins from moving in a circumferential direction as the liner stretches from a first diameter to a second larger diameter.  Like claim 1, the prior art fails to disclose this feature in combination with the other requirements of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Election/Restrictions
Claim 17 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 23, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claim 23 is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement between groups I and III as set forth in the Office action mailed on 10/28/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
July 7, 2021